ORDER
*412On this date this claim came on for consideration by theCourt upon the Claim Investigator’s FINDING OF FACT AND RECOMMENDATION, CLAIMANT'S RESPONSE, and a subsequent memorandum of the Investigator dated July 30,2002.
The Court hereby grants a total award of $125,000.00, adopting the finding of the Claim Investigator that the maximum award of $25,000.00 be granted for the unreimbursed medical expenses and lost wages incurred on behalf of the victim, Bert Landers, plus an award of $100,000.00 for special needs attributable to the injury pursuant to w. Va. Code §14-2A-14(g)(2), to the claimant as Guardian/Conservator for Bert Landers as set out below.
Charlotte Landers as Guardian/Conservator for
Bert Landers
2305 Kanawha Terrace St. Albans WV 25177
SSN: 234-78-0310.$100,000.00
Franklin L. Gritt. Jr. /s./
JUDGE